
	
		II
		110th CONGRESS
		2d Session
		H. R. 6901
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To amend the Public Health Service Act to
		  provide for the establishment of a drug-free workplace information
		  clearinghouse, to support residential methamphetamine treatment programs for
		  pregnant and parenting women, to improve the prevention and treatment of
		  methamphetamine addiction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Meth Free Families and Communities
			 Act.
		2.Enhancing health
			 care provider awareness of methamphetamine addictionSection 507(b) of the Public Health Service
			 Act (42 U.S.C. 290bb(b)) is amended—
			(1)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
			(2)by
			 inserting after paragraph (12) the following:
				
					(13)collaborate with
				professionals in the addiction field and primary health care providers to raise
				awareness about how to—
						(A)recognize the
				signs of a substance abuse disorder; and
						(B)apply evidence-based practices for
				screening and treating individuals with or at-risk for developing an addiction,
				including addiction to methamphetamine or other
				drugs;
						.
			3.Residential Treatment
			 Programs for Pregnant and Parenting WomenSection 508 of the Public Health Service Act
			 (42 U.S.C. 290bb–1) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by striking postpartum women treatment for
			 substance abuse and inserting parenting women treatment for
			 substance abuse (including treatment for addiction to
			 methamphetamine);
				(B)in paragraph (1),
			 by striking reside in and inserting reside in or receive
			 outpatient treatment services from; and
				(C)in paragraph (2),
			 by striking reside with the women in and inserting reside
			 with the women in, or receive outpatient treatment services
			 from,;
				(2)in
			 subsection (d), by amending paragraph (2) to read as follows:
				
					(2)Referrals for necessary hospital and dental
				services.
					;
			(3)by amending
			 subsection (h) to read as follows:
				
					(h)Accessibility of
				programA funding agreement for an award under subsection (a) for
				an applicant is that the program operated pursuant to such subsection will be
				accessible to—
						(1)pregnant and parenting women in low-income
				households; and
						(2)pregnant and
				parenting women in health disparity
				populations.
						;
			(4)by amending
			 subsection (m) to read as follows:
				
					(m)Allocation of
				awardsIn making awards under
				subsection (a), the Director shall give priority to any entity that agrees to
				use the award for a program serving an area that—
						(1)is a rural area,
				an area designated under section 332 by the Administrator of the Health
				Resources and Services Administration as a health professional shortage area
				with a shortage of mental health professionals, or an area determined by the
				Director to have a shortage of family-based substance abuse treatment options;
				and
						(2)is determined by
				the Director to have high rates of addiction to methamphetamine or other
				drugs.
						;
			(5)in subsection
			 (p)—
				(A)by striking
			 October 1, 1994 and inserting October 1,
			 2009;
				(B)by inserting
			 In submitting reports under this subsection, the Director may use data
			 collected under this section or other provisions of law. after
			 biennial report under section 501(k).; and
				(C)by striking
			 Each report under this subsection shall include and all that
			 follows and inserting
					
						Each report under this
			 subsection shall, with respect to the period for which the report is prepared,
			 include the following:(1)A summary of any
				evaluations conducted under subsection (o).
						(2)Data on the number
				of pregnant and parenting women in need of, but not receiving, treatment for
				substance abuse under programs carried out pursuant to this section. Such data
				shall include, but not be limited to, the number of pregnant and parenting
				women in need of, but not receiving, treatment for methamphetamine abuse under
				such programs, disaggregated by State and tribe.
						(3)Data on recovery
				and relapse rates of women receiving treatment for substance abuse under
				programs carried out pursuant to this section, including data disaggregated
				with respect to treatment for methamphetamine
				abuse.
						;
				(6)by
			 redesignating subsections (q) and (r) as subsections (r) and (s),
			 respectively;
			(7)by inserting after
			 subsection (p) the following:
				
					(q)Methamphetamine
				addictionIn carrying out
				this section, the Director shall expand, intensify, and coordinate efforts to
				provide pregnant and parenting women treatment for addiction to methamphetamine
				or other
				drugs.
					;
			(8)in subsection (r)
			 (as so redesignated)—
				(A)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
				(B)by inserting after
			 paragraph (3) the following:
					
						(4)The term health disparity
				population means a population in which there is a significant disparity
				in the overall rate of disease incidence, prevalence, morbidity, mortality, or
				survival rates in the population as compared to the health status of the
				general population.
						;
				and
				(9)in subsection (s)
			 (as so redesignated), by striking such sums as may be necessary to
			 fiscal years 2001 through 2003 and inserting $20,000,000 for
			 fiscal year 2009, $21,000,000 for fiscal year 2010, $22,050,000 for fiscal year
			 2011, $23,152,500 for fiscal year 2012, and $24,310,125 for fiscal year
			 2013.
			4.Drug-free
			 workplace information clearinghouseSection 515(b) of the Public Health Service
			 Act (42 U.S.C. 290bb–21(b)) is amended—
			(1)in paragraph (10),
			 by striking and at the end;
			(2)by redesignating
			 paragraph (11) as paragraph (12); and
			(3)by inserting after
			 paragraph (10) the following:
				
					(11)develop a
				clearinghouse that provides information and educational materials to employers
				and employees about drug testing policies and programs;
				and
					.
			5.Student-driven
			 methamphetamine awareness projectSection 519E(c)(1) of the Public Health
			 Service Act (42 U.S.C. 290bb–25e(c)(1)) is amended—
			(1)by
			 redesignating subparagraphs (B) through (G) as subparagraphs (C) through (H),
			 respectively; and
			(2)by
			 inserting after subparagraph (A) the following:
				
					(B)to develop, with
				the guidance of adult mentors and professionals, a student-driven
				methamphetamine awareness project such as a public service announcement or a
				television, radio, or print
				advertisement;
					.
			
	
		
			Passed the House of
			 Representatives September 25, 2008.
			Lorraine C. Miller,
			Clerk
		
	
